DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Miscellaneous
Claims pending: 1-20
Claims amended: N/A
Claims cancelled: N/A
New claims: N/A

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10-11, 14, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US Pub: 20140270684) to (Jayaram) in view of (US Pub: 2016008083) to (Kim).
Regarding claims 1, 11, 20,  obtaining, from each of two or more panoramic cameras, panoramic video, wherein each of the two or more panoramic cameras are located at different physical locations within an event environment. streaming the composited panoramic video to one or more end users, wherein each of the one or more end users provide commands to manipulate the streamed composited panoramic video resulting in viewing of a different view of the streamed composited panoramic video for the corresponding end user based on the provided commands. (Jayaram Fig. 9, P. 18, 24, 43, 63- multiple panoramic cameras are placed at an event location for capturing and thus allowing for viewing panoramic video through selection of particular viewing angel, etc.)
Two or more panoramic cameras, a processor: and a memory device that stores instructions executable by the processor.  Storage device that stores code, the code being executable by the processor. (Jayaram P. 7, 20, 23, 27, 38, 42, 45, 46).
Jayaram fails to specifically teach compositing video obtained from the two or more cameras into a single video.
Kim teach compositing video obtained from the two or more cameras into a single video. (P. 32-33, 70, 98 – displaying to the viewers panoramic video from compile of multiple videos from plurality of camera sources)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaram by compositing video obtained 

Regarding claims 4, 14, Jayaram in view of Kim teach the method, the system, the compositing, the panoramic video obtained from at least one of the two or more panoramic cameras.
Jayaram further teach augmenting a telecast video frame with panoramic video.
(P. 6-8, 26-28, 39, 41, 59)

Regarding claim 10, Jayaram in view of Kim teach the method, the streaming, and the composited panoramic video.
Jayaram further teach encoding composited panoramic video.
(Fig. 1, P. 23, 54-55)

Claims 2, 5, 12, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US Pub: 20140270684) to (Jayaram) in view of (US Pub: 2016008083) to (Kim) in view of (US pub: 20180316856) to (Kimber).
Regarding claims 2, 12, Jayaram in view of Kim teach the method, the system, the compositing, the obtained panoramic video.
Jayaram in view of Kim fails to specifically teach transforming to a predetermined projection shape.
(P. 2, 4, 24-25, 27-28, 31-32, 34, 46– displaying the video as equirectangular)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaram in view of Kim by transforming to a predetermined projection shape as taught by Kimber in order to allow more natural interaction for 360 video.

Regarding claims 5, 15, Jayaram in view of Kim teach the method, the system, transforming the panoramic video from each of the two or more panoramic cameras.
Jayaram in view of Kim fails to specifically teach an equirectangular projection.
Kimber teach an equirectangular projection. (P. 2, 4, 24-25, 27-28, 31-32, 34, 46– displaying the video as equirectangular)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaram in view of Kim by an equirectangular projection as taught by Kimber in order to allow more natural interaction for 360 video.

Claims 3, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US Pub: 20140270684) to (Jayaram) in view of (US Pub: 2016008083) to (Kim) in view of (US pub: 20190260929) to (Kaneko).
Regarding claims 3, 13, Jayaram in view of Kim teach the method, the system, obtained from each of the two or more panoramic cameras.

Kaneko teach using half of a video frame. (P. 241 – half of image frame data is thinned out)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaram in view of Kim by using half of a video frame as taught by Kaneko in order to provide composited imaging that’s well synchronized inexpensively and efficiently.

Claim 6, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US Pub: 20140270684) to (Jayaram) in view of (US Pub: 2016008083) to (Kim) in view of (US pub: 20180316856) to (Kimber) in view of (US pub: 20160253795) to (Cole).
Regarding claims 6, 16, Jayaram in view of Kim in view of Kimber teach the method, the system, the compositing, the equirectangular projection.
Jayaram in view of Kim in view of Kimber fails to specifically teach three-dimensional coordinates for each pixel. 
Cole teach three-dimensional coordinates for each pixel. (P. 6, 97)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaram in view of Kim in view of Kimber by three-dimensional coordinates for each pixel as taught by Cole in order to correct distortion of various types given the different lenses within the different cameras.

Claims 9, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US Pub: 20140270684) to (Jayaram) in view of (US Pub: 2016008083) to (Kim) in view of (US pub: 20200336719) to (Morisawa).
Regarding claims 9, 19, Jayaram in view of Kim teach the method, the system, the compositing, the obtained video.
Jayaram in view of Kim fails to specifically teach apply a color correction to pixels.
Morisawa teach apply a color correction to pixels. (P. 151, 154, 367)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaram in view of Kim by apply a color correction to pixels as taught by Morisawa in order to use specific methods for improve generating a virtual viewpoint image.


Allowable Subject Matter
Claims 7-8, 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637.  The examiner can normally be reached on M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONG LE/             Primary Examiner, Art Unit 2421